LESLIE, X
(concurring).
The majority agree to the conclusions reached in the foregoing opinion on the ground last discussed. Under the provision of the contract set out in the first part of the opinion, nothing was due the contractor or his assignee, the intervener, until the appellant’s demand had been satisfied. It had not been satisfied and discharged, as the facts conclusively show, and it had a clear preference right over the claims of the intervener. For an authority under a like state of facts, see Jennings v. Willer (Tex. Civ. App.) 32 S. W. 24, set out in the opinion. For these reasons, we agree that the judgment of the trial court should be reversed, and judgment rendered as indicated in the opinion.